 


110 HJ 88 IH: Softwood Lumber Act of 2008
U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
2d Session 
H. J. RES. 88 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2008 
Mr. Peterson of Minnesota introduced the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
JOINT RESOLUTION 
Amending the Food, Conservation, and Energy Act of 2008 to reinsert the trade title contained in the conference report to accompany H.R. 2419 of the 110th Congress (Report 110–627). 
 
 
That, effective on the date of the enactment of the Food, Conservation, and Energy Act of 2008, the Food, Conservation, and Energy Act of 2008 is amended by inserting after title II the following new title: 
 
IIITrade 
AFood for Peace Act 
3001.Short title 
(a)In GeneralSection 1 of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1691 note; 104 Stat. 3633) is amended by striking Agricultural Trade Development and Assistance Act of 1954 and inserting Food for Peace Act. 
(b)Conforming Amendments 
(1)In generalEach provision of law described in paragraph (2) is amended— 
(A)by striking Agricultural Trade Development and Assistance Act of 1954 each place it appears and inserting Food for Peace Act; and 
(B)in each section heading, by striking AGRICULTURAL TRADE DEVELOPMENT AND ASSISTANCE ACT OF 1954 each place it appears and inserting FOOD FOR PEACE ACT. 
(2)Provisions of lawThe provisions of law referred to in paragraph (1) are the following: 
(A)The Agriculture and Food Act of 1981 (Public Law 97–98; 95 Stat. 1213). 
(B)The Agricultural Act of 1949 (7 U.S.C. 1421 et seq.). 
(C)Section 9(a) of the Military Construction Codification Act (7 U.S.C. 1704c). 
(D)Section 201 of the Africa: Seeds of Hope Act of 1998 (7 U.S.C. 1721 note; Public Law 105–385). 
(E)The Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1 et seq.). 
(F)The Food for Progress Act of 1985 (7 U.S.C. 1736o). 
(G)Section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1). 
(H)Sections 605B and 606C of the Act of August 28, 1954 (commonly known as the Agricultural Act of 1954) (7 U.S.C. 1765b, 1766b). 
(I)Section 206 of the Agricultural Act of 1956 (7 U.S.C. 1856). 
(J)The Agricultural Competitiveness and Trade Act of 1988 (7 U.S.C. 5201 et seq.). 
(K)The Agricultural Trade Act of 1978 (7 U.S.C. 5601 et seq.). 
(L)The Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.). 
(M)Section 301 of title 13, United States Code. 
(N)Section 8 of the Endangered Species Act of 1973 (16 U.S.C. 1537). 
(O)Section 604 of the Enterprise for the Americas Act of 1992 (22 U.S.C. 2077). 
(P)Section 5 of the International Health Research Act of 1960 (22 U.S.C. 2103). 
(Q)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.). 
(R)The Horn of Africa Recovery and Food Security Act (22 U.S.C. 2151 note; Public Law 102–274). 
(S)Section 105 of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455). 
(T)Section 35 of the Foreign Military Sales Act (22 U.S.C. 2775). 
(U)The Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.). 
(V)Section 1707 of the Cuban Democracy Act of 1992 (22 U.S.C. 6006). 
(W)The Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et seq.). 
(X)Section 902 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201). 
(Y)Chapter 553 of title 46, United States Code. 
(Z)Section 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c). 
(AA)The Food, Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 104 Stat. 3359). 
(BB)Section 738 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–34). 
(c)ReferencesAny reference in any Federal, State, tribal, or local law (including regulations) to the Agricultural Trade Development and Assistance Act of 1954 shall be considered to be a reference to the Food for Peace Act. 
3002.United States policySection 2 of the Food for Peace Act (7 U.S.C. 1691) is amended— 
(1)by striking paragraph (4); and 
(2)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively. 
3003.Food aid to developing countriesSection 3(b) of the Food for Peace Act (7 U.S.C. 1691a(b)) is amended by striking (b) and all that follows through paragraph (1) and inserting the following: 
 
(b)Sense of CongressIt is the sense of Congress that— 
(1)in negotiations at the Food Aid Convention, the World Trade Organization, the United Nations Food and Agriculture Organization, and other appropriate venues, the President shall— 
(A)seek commitments of higher levels of food aid by donors in order to meet the legitimate needs of developing countries; 
(B)ensure, to the maximum extent practicable, that humanitarian nongovernmental organizations, recipient country governments, charitable bodies, and international organizations shall continue— 
(i)to be eligible to receive resources based on assessments of need conducted by those organizations and entities; and 
(ii)to implement food aid programs in agreements with donor countries; and 
(C)ensure, to the maximum extent practicable, that options for providing food aid for emergency and nonemergency needs shall not be subject to limitation, including in-kind commodities, provision of funds for agricultural commodity procurement, and monetization of commodities, on the condition that the provision of those commodities or funds— 
(i)is based on assessments of need and intended to benefit the food security of, or otherwise assist, recipients, and 
(ii)is provided in a manner that avoids disincentives to local agricultural production and marketing and with minimal potential for disruption of commercial markets; and . 
3004.Trade and development assistance 
(a)Title I of the Food for Peace Act (7 U.S.C. 1701 et seq.) is amended in the title heading, by striking TRADE AND DEVELOPMENT ASSISTANCE and inserting ECONOMIC ASSISTANCE AND FOOD SECURITY. 
(b)Section 101 of the Food for Peace Act (7 U.S.C. 1701) is amended in the section heading, by striking TRADE AND DEVELOPMENT ASSISTANCE and inserting ECONOMIC ASSISTANCE AND FOOD SECURITY. 
3005.Agreements regarding eligible countries and private entitiesSection 102 of the Food for Peace Act (7 U.S.C. 1702) is amended— 
(1)in subsection (a)— 
(A)by striking paragraph (1); and 
(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and 
(2)by striking subsection (c). 
3006.Use of local currency paymentsSection 104(c) of the Food for Peace Act (7 U.S.C. 1704(c)) is amended— 
(1)in the matter preceding paragraph (1), by inserting , through agreements with recipient governments, private voluntary organizations, and cooperatives, after developing country; 
(2)by striking paragraph (1); 
(3)in paragraph (2)— 
(A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(E)the improvement of the trade capacity of the recipient country. ; 
(4)in paragraph (3), by striking agricultural business development and agricultural trade expansion and inserting development of agricultural businesses and agricultural trade capacity; 
(5)in paragraph (4), by striking , or otherwise and all that follows through United States; 
(6)in paragraph (5), by inserting to promote agricultural products produced in appropriate developing countries after trade fairs; and 
(7)by redesignating paragraphs (2) through (9) as paragraphs (1) through (8), respectively. 
3007.General authoritySection 201 of the Food for Peace Act (7 U.S.C. 1721) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)address famine and food crises, and respond to emergency food needs, arising from man-made and natural disasters; ; 
(2)in paragraph (5)— 
(A)by inserting food security and support after promote; and 
(B)by striking ; and and inserting a semicolon; 
(3)in paragraph (6), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following: 
 
(7)promote economic and nutritional security by increasing educational, training, and other productive activities. . 
3008.Provision of agricultural commoditiesSection 202 of the Food for Peace Act (7 U.S.C. 1722) is amended— 
(1)in subsection (b)(2), by striking may not deny a request for funds and inserting may not use as a sole rationale for denying a request for funds; 
(2)in subsection (e)(1)— 
(A)in the matter preceding subparagraph (A), by striking not less than 5 percent nor more than 10 percent and inserting not less than 7.5 percent nor more than 13 percent; 
(B)in subparagraph (A), by striking ; and and inserting a semicolon; 
(C)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following: 
 
(C)improving and implementing methodologies for food aid programs, including needs assessments (upon the request of the Administrator), monitoring, and evaluation. ; and 
(3)by striking subsection (h) and inserting the following: 
 
(h)Food Aid Quality 
(1)In generalThe Administrator shall use funds made available for fiscal year 2009 and subsequent fiscal years to carry out this title— 
(A)to assess the types and quality of agricultural commodities and products donated for food aid; 
(B)to adjust products and formulations (including the potential introduction of new fortificants and products) as necessary to cost-effectively meet nutrient needs of target populations; and 
(C)to test prototypes. 
(2)AdministrationThe Administrator— 
(A)shall carry out this subsection in consultation with and through independent entities with proven expertise in food aid commodity quality enhancements; 
(B)may enter into contracts to obtain the services of such entities; and 
(C)shall consult with the Food Aid Consultative Group on how to carry out this subsection. 
(3)Funding limitationOf the funds made available under section 207(f), for fiscal years 2009 through 2011, not more than $4,500,000 may be used to carry out this subsection. .  
3009.Generation and use of currencies by private voluntary organizations and cooperativesSection 203(b) of the Food for Peace Act (7 U.S.C. 1723(b)) is amended by striking 1 or more recipient countries and inserting in 1 or more recipient countries. 
3010.Levels of assistanceSection 204(a) of the Food for Peace Act (7 U.S.C. 1724(a)) is amended— 
(1)in paragraph (1), by striking 2002 through 2007 and inserting 2008 through 2012; and 
(2)in paragraph (2), by striking 2002 through 2007 and inserting 2008 through 2012. 
3011.Food Aid Consultative GroupSection 205 of the Food for Peace Act (7 U.S.C. 1725) is amended— 
(1)in subsection (b)— 
(A)in paragraph (5), by striking and at the end; 
(B)in paragraph (6), by striking the period and inserting ; and; and 
(C)by inserting at the end the following: 
 
(7)representatives from the maritime transportation sector involved in transporting agricultural commodities overseas for programs under this Act. ; and 
(2)in subsection (f), by striking 2007 and inserting 2012. 
3012.AdministrationSection 207 of the Food for Peace Act (7 U.S.C. 1726a) is amended— 
(1)in subsection (a)(3), by striking and the conditions that must be met for the approval of such proposal; 
(2)in subsection (c), by striking paragraph (3); 
(3)by striking subsection (d) and inserting the following: 
 
(d)Timely Provision of CommoditiesThe Administrator, in consultation with the Secretary, shall develop procedures that ensure expedited processing of commodity call forwards in order to provide commodities overseas in a timely manner and to the extent feasible, according to planned delivery schedules. ; and 
(4)by adding at the end the following: 
 
(f)Program oversight, monitoring, and evaluation 
(1)Duties of AdministratorThe Administrator, in consultation with the Secretary, shall establish systems and carry out activities— 
(A)to determine the need for assistance provided under this title; and 
(B)to improve, monitor, and evaluate the effectiveness and efficiency of the assistance provided under this title to maximize the impact of the assistance. 
(2)Requirements of systems and activitiesThe systems and activities described in paragraph (1) shall include— 
(A)program monitors in countries that receive assistance under this title; 
(B)country and regional food aid impact evaluations; 
(C)the identification and implementation of best practices for food aid programs; 
(D)the evaluation of monetization programs; 
(E)early warning assessments and systems to help prevent famines; and 
(F)upgraded information technology systems. 
(3)Implementation reportNot later than 180 days after the date of enactment of the Food, Conservation, and Energy Act of 2008, the Administrator shall submit to the appropriate committees of Congress a report on efforts undertaken by the Administrator to conduct oversight of nonemergency programs under this title. 
(4)Government Accountability Office reportNot later than 270 days after the date of submission of the report under paragraph (3), the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that contains— 
(A)a review of, and comments addressing, the report described in paragraph (3); and 
(B)recommendations relating to any additional actions that the Comptroller General of the United States determines to be necessary to improve the monitoring and evaluation of assistance provided under this title. 
(5)Contract authority 
(A)In generalSubject to subparagraphs (B) and (C), in carrying out administrative and management activities relating to each activity carried out by the Administrator under paragraph (1), the Administrator may enter into contracts with 1 or more individuals for personal service to be performed in recipient countries or neighboring countries. 
(B)ProhibitionAn individual who enters into a contract with the Administrator under subparagraph (A) shall not be considered to be an employee of the Federal Government for the purpose of any law (including regulations) administered by the Office of Personnel Management. 
(C)Personal serviceSubparagraph (A) does not limit the ability of the Administrator to enter into a contract with any individual for personal service under section 202(a). 
(6)Funding 
(A)In generalSubject to section 202(h)(3), in addition to other funds made available to the Administrator to carry out the monitoring of emergency food assistance, the Administrator may implement this subsection using up to $22,000,000 of the funds made available under this title for each of fiscal years 2009 through 2012, except for paragraph (2)(F), for which only $2,500,000 shall be made available during fiscal year 2009. 
(B)Limitations 
(i)In generalSubject to clause (ii), of the funds made available under subparagraph (A), for each of fiscal years 2009 through 2012, not more than $8,000,000 may be used by the Administrator to carry out paragraph (2)(E). 
(ii)ConditionNo funds shall be made available under subparagraph (A), in accordance with clause (i), unless not less than $8,000,000 is made available under chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for such purposes for such fiscal year. 
(g)Project Reporting 
(1)In generalIn submitting project reports to the Administrator, a private voluntary organization or cooperative shall provide a copy of the report in such form as is necessary for the report to be displayed for public use on the website of the United States Agency for International Development. 
(2)Confidential informationAn organization or cooperative described in paragraph (1) may omit any confidential information from the copy of the report submitted for public display under that paragraph. . 
3013.Assistance for stockpiling and rapid transportation, delivery, and distribution of shelf-stable prepackaged foodsSection 208(f) of the Food for Peace Act (7 U.S.C. 1726b(f)) is amended— 
(1)by striking $3,000,000 and inserting $8,000,000; and 
(2)by striking 2007 and inserting 2012. 
3014.General authorities and requirements 
(a)In GeneralSection 401 of the Food for Peace Act (7 U.S.C. 1731) is amended— 
(1)by striking subsection (a); 
(2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and 
(3)in subsection (b) (as so redesignated), by striking (b)(1) and inserting (a)(1). 
(b)Conforming Amendments 
(1)Section 406(a) of the Food for Peace Act (7 U.S.C. 1736(a)) is amended by striking (that have been determined to be available under section 401(a)). 
(2)Subsection (e)(1) of the Food for Progress Act of 1985 (7 U.S.C. 1736o(e)(1)) is amended by striking determined to be available under section 401 of the Food for Peace Act. 
3015.DefinitionsSection 402 of the Food for Peace Act (7 U.S.C. 1732) is amended— 
(1)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and 
(2)by inserting after paragraph (2) the following: 
 
(3)Appropriate committee of CongressThe term appropriate committee of Congress means— 
(A)the Committee on Agriculture, Nutrition, and Forestry of the Senate; 
(B)the Committee on Agriculture of the House of Representatives; and 
(C)the Committee on Foreign Affairs of the House of Representatives. . 
3016.Use of Commodity Credit CorporationSection 406(b)(2) of the Food for Peace Act (7 U.S.C. 1736(b)(2)) is amended by inserting , including the costs of carrying out section 415 before the semicolon. 
3017.Administrative provisionsSection 407(c) of the Food for Peace Act (7 U.S.C. 1736a(c)) is amended— 
(1)in paragraph (4)— 
(A)by striking Funds made and inserting the following: 
 
(A)In generalFunds made ;  
(B)in subparagraph (A) (as so designated)— 
(i)by striking 2007 and inserting 2012; and 
(ii)by striking $2,000,000 and inserting $10,000,000; and 
(C)by adding at the end the following: 
 
(B)Additional prepositioning sites 
(i)Feasibility assessmentsThe Administrator may carry out assessments for the establishment of not less than 2 sites to determine the feasibility of, and costs associated with, using the sites to store and handle agricultural commodities for prepositioning in foreign countries. 
(ii)Establishment of sitesBased on the results of each assessment carried out under clause (i), the Administrator may establish additional sites for prepositioning in foreign countries. ; and 
(2)by adding at the end the following: 
 
(5)Nonemergency or multiyear agreementsAnnual resource requests for ongoing nonemergency or ongoing multiyear agreements under title II shall be finalized not later than October 1 of the fiscal year in which the agricultural commodities will be shipped under the agreement. . 
3018.Consolidation and modification of annual reports regarding agricultural trade issues 
(a)Annual reportsSection 407 of the Food for Peace Act (7 U.S.C. 1736a) is amended by striking subsection (f) and inserting the following: 
 
(f)Annual reports 
(1)Annual report regarding agricultural trade programs and activities 
(A)Annual reportNot later than April 1 of each fiscal year, the Administrator and the Secretary shall jointly prepare and submit to the appropriate committees of Congress a report regarding each program and activity carried out under this Act during the prior fiscal year. 
(B)ContentsAn annual report described in subparagraph (A) shall include, with respect to the prior fiscal year— 
(i)a list that contains a description of each country and organization that receives food and other assistance under this Act (including the quantity of food and assistance provided to each country and organization); 
(ii)a general description of each project and activity implemented under this Act (including each activity funded through the use of local currencies); 
(iii)a statement describing the quantity of agricultural commodities made available to each country pursuant to— 
(I)section 416(b) of the Agricultural Act of 1949 (7 U.S.C. 1431(b)); and 
(II)the Food for Progress Act of 1985 (7 U.S.C. 1736o); 
(iv)an assessment of the progress made through programs under this Act towards reducing food insecurity in the populations receiving food assistance from the United States; 
(v)a description of efforts undertaken by the Food Aid Consultative Group under section 205 to achieve an integrated and effective food assistance program; 
(vi)an assessment of— 
(I)each program oversight, monitoring, and evaluation system implemented under section 207(f); and 
(II)the impact of each program oversight, monitoring, and evaluation system on the effectiveness and efficiency of assistance provided under this title; and 
(vii)an assessment of the progress made by the Administrator in addressing issues relating to quality with respect to the provision of food assistance. 
(2)Annual report regarding the provision of agricultural commodities to foreign countries 
(A)Annual reportNot later than February 1 of each fiscal year, the Administrator shall prepare and submit to the appropriate committees of Congress a report regarding the administration of food assistance programs under title II to benefit foreign countries during the prior fiscal year. 
(B)ContentsAn annual report described in subparagraph (A) shall include, with respect to the prior fiscal year— 
(i)a list that contains a description of each program, country, and commodity approved for assistance under section 207; and 
(ii)a statement that contains a description of the total amount of funds approved for transportation and administrative costs under section 207. . 
(b)Conforming amendmentSection 207(e) of the Food for Peace Act (7 U.S.C. 1726a(e)) is amended— 
(1)by striking Timely Approval. and all that follows through The Administrator and inserting Timely Approval.—The Administrator; and 
(2)by striking paragraph (2). 
3019.Expiration of assistanceSection 408 of the Food for Peace Act (7 U.S.C. 1736b) is amended by striking 2007 and inserting 2012. 
3020.Authorization of appropriationsSection 412 of the Food for Peace Act (7 U.S.C. 1736f) is amended by striking subsection (a) and inserting the following: 
 
(a)Authorization of appropriationsThere are authorized to be appropriated— 
(1)for fiscal year 2008 and each fiscal year thereafter, $2,500,000,000 to carry out the emergency and nonemergency food assistance programs under title II; and 
(2)such sums as are necessary— 
(A)to carry out the concessional credit sales program established under title I; 
(B)to carry out the grant program established under title III; and 
(C)to make payments to the Commodity Credit Corporation to the extent the Commodity Credit Corporation is not reimbursed under the programs under this Act for the actual costs incurred or to be incurred by the Commodity Credit Corporation in carrying out such programs. . 
3021.Minimum level of nonemergency food assistanceSection 412 of the Food for Peace Act (7 U.S.C. 1736f) is amended by adding at the end the following: 
 
(e)Minimum level of nonemergency food assistance 
(1)Funds and commoditiesOf the amounts made available to carry out emergency and nonemergency food assistance programs under title II, not less than $375,000,000 for fiscal year 2009, $400,000,000 for fiscal year 2010, $425,000,000 for fiscal year 2011, and $450,000,000 for fiscal year 2012 shall be expended for nonemergency food assistance programs under title II. 
(2)ExceptionThe President may use less than the amount specified in paragraph (1) in a fiscal year for nonemergency food assistance programs under title II only if— 
(A)the President has made a determination that there is an urgent need for additional emergency food assistance; 
(B)the funds and commodities held in the Bill Emerson Humanitarian Trust have been exhausted; and 
(C)the President has submitted to Congress a supplemental appropriations request for a sum equal to the amount needed to reach the required spending level for nonemergency food assistance under paragraph (1) and the amount exhausted under paragraph (2)(B). 
(3)Notification to CongressIf the President makes the determination described in paragraph (2)(A), the President shall submit to Congress written notification that the determination has been made. . 
3022.Coordination of foreign assistance programsSection 413 of the Food for Peace Act (7 U.S.C. 1736g) is amended— 
(1)by striking To the maximum and inserting the following: 
 
(a)In generalTo the maximum ; and 
(2)by adding at the end the following: 
 
(b)Report regarding efforts To improve procurement planning 
(1)Report requiredNot later than 90 days after the date of enactment of the Food, Conservation, and Energy Act of 2008, the Administrator and the Secretary shall submit to each appropriate committee of Congress a report that contains a description of each effort taken by the Administrator and the Secretary to improve planning for food and transportation procurement (including efforts to eliminate bunching of food purchases). 
(2)ContentsA report required under paragraph (1) should include a description of each effort taken by the Administrator and the Secretary— 
(A)to improve the coordination of food purchases made by— 
(i)the United States Agency for International Development; and 
(ii)the Department of Agriculture; 
(B)to increase flexibility with respect to procurement schedules; 
(C)to increase the use of historical analyses and forecasting; and 
(D)to improve and streamline legal claims processes for resolving transportation disputes. . 
3023.Micronutrient fortification programsSection 415 of the Food for Peace Act (7 U.S.C. 1736g–2) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking Not later than September 30, 2003, the Administrator, in consultation with the Secretary and inserting Not later than September 30, 2008, the Administrator, in consultation with the Secretary; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by adding and after the semicolon at the end; and 
(ii)by striking subparagraphs (B) and (C) and inserting the following: 
 
(B)assess and apply technologies and systems to improve and ensure the quality, shelf life, bioavailability, and safety of fortified food aid agricultural commodities, and products of those agricultural commodities, using recommendations included in the report entitled Micronutrient Compliance Review of Fortified Public Law 480 Commodities, published in October 2001, with implementation by independent entities with proven experience and expertise in food aid commodity quality enhancements. ; 
(2)by striking subsection (b) and redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and 
(3)in subsection (c) (as redesignated by paragraph (2)), by striking 2007 and inserting 2012. 
3024.John Ogonowski and Doug Bereuter Farmer-to-Farmer Program 
(a)Minimum fundingSection 501(d) of the Food for Peace Act (7 U.S.C. 1737(d)) is amended in the matter preceding paragraph (1)— 
(1)by striking not less than and inserting not less than the greater of $10,000,000 or; and 
(2)by striking 2002 through 2007 and inserting 2008 through 2012. 
(b)Authorization of appropriationsSection 501(e) of the Food for Peace Act (7 U.S.C. 1737(e)) is amended by striking paragraph (1) and inserting the following: 
 
(1)In generalThere are authorized to be appropriated for each of fiscal years 2008 through 2012 to carry out the programs under this section— 
(A)$10,000,000 for sub-Saharan African and Caribbean Basin countries; and 
(B)$5,000,000 for other developing or middle-income countries or emerging markets not described in subparagraph (A). . 
BAgricultural Trade Act of 1978 and Related Statutes 
3101.Export credit guarantee program 
(a)Repeal of Supplier Credit Guarantee Program and Intermediate Export Credit Guarantee ProgramSection 202 of the Agricultural Trade Act of 1978 (7 U.S.C. 5622) is amended— 
(1)in subsection (a)— 
(A)by striking guarantees.— and all that follows through The Commodity in paragraph (1) and inserting guarantees.—The Commodity; and 
(B)by striking paragraphs (2) and (3); 
(2)by striking subsections (b) and (c); 
(3)by redesignating subsections (d) through (l) as subsections (b) through (j), respectively; and 
(4)by adding at the end the following: 
 
(k)Administration 
(1)Definition of long termIn this subsection, the term long term means a period of 10 or more years. 
(2)GuaranteesIn administering the export credit guarantees authorized under this section, the Secretary shall— 
(A)maximize the export sales of agricultural commodities; 
(B)maximize the export credit guarantees that are made available and used during the course of a fiscal year; 
(C)develop an approach to risk evaluation that facilitates accurate country risk designations and timely adjustments to the designations (on an ongoing basis) in response to material changes in country risk conditions, with ongoing opportunity for input and evaluation from the private sector; 
(D)adjust risk-based guarantees as necessary to ensure program effectiveness and United States competitiveness; and 
(E)work with industry to ensure, to the maximum extent practicable, that risk-based fees associated with the guarantees cover, but do not exceed, the operating costs and losses over the long term. . 
(b)Funding levelsSection 211 of the Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking subsection (b) and inserting the following: 
 
(b)Export Credit Guarantee ProgramsThe Commodity Credit Corporation shall make available for each of fiscal years 1996 through 2012 credit guarantees under section 202(a) in an amount equal to but not more than the lesser of— 
(1)$5,500,000,000 in credit guarantees; or 
(2)the sum of— 
(A)the amount of credit guarantees that the Commodity Credit Corporation can make available using budget authority of $40,000,000 for each fiscal year for the costs of the credit guarantees; and 
(B)the amount of credit guarantees that the Commodity Credit Corporation can make available using unobligated budget authority for prior fiscal years. . 
(c)Conforming AmendmentsSection 202 of the Agricultural Trade Act of 1978 (7 U.S.C. 5622) is amended— 
(1)in subsection (b)(4) (as redesignated by subsection (a)(3)), by striking , consistent with the provisions of subsection (c); 
(2)in subsection (d) (as redesignated by subsection (a)(3))— 
(A)by striking (1) and all that follows through The Commodity and inserting The Commodity; and 
(B)by striking paragraph (2); and 
(3)in subsection (g)(2) (as redesignated by subsection (a)(3)), by striking subsections (a) and (b) and inserting subsection (a). 
3102.Market access program 
(a)Organic CommoditiesSection 203(a) of the Agricultural Trade Act of 1978 (7 U.S.C. 5623(a)) is amended by inserting after agricultural commodities the following: (including commodities that are organically produced (as defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502))). 
(b)FundingSection 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended by striking $200,000,000 for each of fiscal years 2006 and 2007 and inserting $200,000,000 for each of fiscal years 2008 through 2012. 
3103.Export enhancement program 
(a)In GeneralSection 301 of the Agricultural Trade Act of 1978 (7 U.S.C. 5651) is repealed. 
(b)Conforming AmendmentsThe Agricultural Trade Act of 1978 is amended— 
(1)in title III, by striking the title heading and inserting the following: 
 
IIIBARRIERS TO EXPORTS ; 
(2)by redesignating sections 302 and 303 (7 U.S.C. 5652 and 5653) as sections 301 and 302, respectively; 
(3)in section 302 (as redesignated by paragraph (2)), by striking , such as that established under section 301,; 
(4)in section 401 (7 U.S.C. 5661)— 
(A)in subsection (a), by striking section 201, 202, or 301 and inserting section 201 or 202; and 
(B)in subsection (b), by striking sections 201, 202, and 301 and inserting sections 201 and 202; and 
(5)in section 402(a)(1) (7 U.S.C. 5662(a)(1)), by striking sections 201, 202, 203, and 301 and inserting sections 201, 202, and 203. 
3104.Foreign market development cooperator program 
(a)Report to CongressSection 702(c) of the Agricultural Trade Act of 1978 (7 U.S.C. 5722(c)) is amended by striking Committee on International Relations and inserting Committee on Foreign Affairs. 
(b)FundingSection 703(a) of the Agricultural Trade Act of 1978 (7 U.S.C. 5723(a)) is amended by striking 2002 through 2007 and inserting 2008 through 2012. 
3105.Food for Progress Act of 1985 
(a)In generalThe Food for Progress Act of 1985 (7 U.S.C. 1736o) is amended by striking 2007 each place it appears and inserting 2012. 
(b)Designation of project in sub-Saharan AfricaThe Food for Progress Act of 1985 (7 U.S.C. 1736o) is amended in subsection (f) by adding at the end the following: 
 
(6)Project in Malawi 
(A)In generalIn carrying out this section during fiscal year 2009, the President shall approve not less than 1 multiyear project for Malawi— 
(i)to promote sustainable agriculture; and 
(ii)to increase the number of women in leadership positions. 
(B)Use of eligible commoditiesOf the eligible commodities used to carry out this section during the period in which the project described in subparagraph (A) is carried out, the President shall carry out the project using eligible commodities with a total value of not less than $3,000,000 during the course of the project. . 
3106.McGovern-Dole International Food for Education and Child Nutrition ProgramSection 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) is amended— 
(1)in subsections (b), (c)(2)(B), (f)(1), (h), (i), and (l)(1), by striking President each place it appears and inserting Secretary; 
(2)in subsection (d), by striking The President shall designate 1 or more Federal agencies and inserting The Secretary shall; 
(3)in paragraph (f)(2), by striking implementing agency and inserting Secretary; and 
(4)in subsection (l)— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)Use of commodity credit corporation fundsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $84,000,000 for fiscal year 2009, to remain available until expended. ; 
(B)in paragraph (2), by striking 2004 through 2007 and inserting 2008 through 2012; and 
(C)in paragraph (3), by striking any Federal agency implementing or assisting and inserting the Department of Agriculture or any other Federal agency assisting. 
CMiscellaneous 
3201.Bill Emerson Humanitarian TrustSection 302 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is amended— 
(1)in subsection (a)— 
(A)by striking establish a trust stock and inserting establish and maintain a trust; and 
(B)by striking or any combination of the commodities, totaling not more than 4,000,000 metric tons and inserting any combination of the commodities, or funds; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking subparagraph (D) and inserting the following: 
 
(D)funds made available— 
(i)under paragraph (2)(B); 
(ii)as a result of an exchange of any commodity held in the trust for an equivalent amount of funds from the market, if the Secretary determines that such a sale of the commodity on the market will not unduly disrupt domestic markets; or 
(iii)to maximize the value of the trust, in accordance with subsection (d)(3). ; and 
(B)in paragraph (2)(B)— 
(i)in clause (i)— 
(I)by striking 2007 each place it appears and inserting 2012; 
(II)by striking (c)(2) and inserting (c)(1); and 
(III)by striking and at the end; 
(ii)in clause (ii), by striking the period at the end and inserting ; or; and 
(iii)by adding at the end the following: 
 
(iii)from funds accrued through the management of the trust under subsection (d). ; 
(3)in subsection (c)— 
(A)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Releases for emergency assistance 
(A)Definition of emergency 
(i)In generalIn this paragraph, the term emergency means an urgent situation— 
(I)in which there is clear evidence that an event or series of events described in clause (ii) has occurred— 
(aa)that causes human suffering; and 
(bb)for which a government concerned has not chosen, or has not the means, to remedy; or 
(II)created by a demonstrably abnormal event or series of events that produces dislocation in the lives of residents of a country or region of a country on an exceptional scale. 
(ii)Event or series of eventsAn event or series of events referred to in clause (i) includes 1 or more of— 
(I)a sudden calamity, such as an earthquake, flood, locust infestation, or similar unforeseen disaster; 
(II)a human-made emergency resulting in— 
(aa)a significant influx of refugees; 
(bb)the internal displacement of populations; or 
(cc)the suffering of otherwise affected populations; 
(III)food scarcity conditions caused by slow-onset events, such as drought, crop failure, pest infestation, and disease, that result in an erosion of the ability of communities and vulnerable populations to meet food needs; and 
(IV)severe food access or availability conditions resulting from sudden economic shocks, market failure, or economic collapse, that result in an erosion of the ability of communities and vulnerable populations to meet food needs. 
(B)Releases 
(i)In generalAny funds or commodities held in the trust may be released to provide food, and cover any associated costs, under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.)— 
(I)to assist in averting an emergency, including during the period immediately preceding the emergency; 
(II)to respond to an emergency; or 
(III)for recovery and rehabilitation after an emergency. 
(ii)ProcedureA release under clause (i) shall be carried out in the same manner, and pursuant to the same authority as provided in title II of that Act. 
(C)Insufficiency of other fundsThe funds and commodities held in the trust shall be made immediately available on a determination by the Administrator that funds available for emergency needs under title II of that Act (7 U.S.C. 1721 et seq.) for a fiscal year are insufficient to meet emergency needs during the fiscal year. 
(D)Waiver relating to minimum tonnage requirementsNothing in this paragraph requires a waiver by the Administrator of the Agency for International Development under section 204(a)(3) of the Food for Peace Act (7 U.S.C. 1724(a)(3)) as a condition for a release of funds or commodities under subparagraph (B). ; and 
(B)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; 
(4)in subsection (d)— 
(A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting the subparagraphs appropriately; 
(B)by striking the subsection designation and heading and all that follows through provide— and inserting the following: 
 
(d)Management of Trust 
(1)In generalThe Secretary shall provide for the management of eligible commodities and funds held in the trust in a manner that is consistent with maximizing the value of the trust, as determined by the Secretary. 
(2)Eligible commoditiesThe Secretary shall provide— ; 
(C)in paragraph (2) (as redesignated by subparagraph (B))— 
(i)in subparagraph (B) (as redesignated by subparagraph (A)), by striking and at the end; and 
(ii)in subparagraph (C) (as redesignated by subparagraph (A)), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following: 
 
(3)Funds 
(A)ExchangesIf any commodity held in the trust is exchanged for funds under subsection (b)(1)(D)(ii), the funds shall be held in the trust until the date on which the funds are released in the case of an emergency under subsection (c). 
(B)InvestmentThe Secretary may invest funds held in the trust in any short-term obligation of the United States or any other low-risk short-term instrument or security insured by the Federal Government in which a regulated insurance company may invest under the laws of the District of Columbia. ; and 
(5)in subsection (h), in each of paragraphs (1) and (2), by striking 2007 each place it appears and inserting 2012. 
3202.Global Crop Diversity Trust 
(a)ContributionThe Administrator of the United States Agency for International Development shall contribute funds to endow the Global Crop Diversity Trust (referred to in this section as the Trust) to assist in the conservation of genetic diversity in food crops through the collection and storage of the germplasm of food crops in a manner that provides for— 
(1)the maintenance and storage of seed collections; 
(2)the documentation and cataloguing of the genetics and characteristics of conserved seeds to ensure efficient reference for researchers, plant breeders, and the public; 
(3)building the capacity of seed collection in developing countries; 
(4)making information regarding crop genetic data publicly available for researchers, plant breeders, and the public (including through the provision of an accessible Internet website); 
(5)the operation and maintenance of a back-up facility in which are stored duplicate samples of seeds, in the case of natural or man-made disasters; and 
(6)oversight designed to ensure international coordination of those actions and efficient, public accessibility to that diversity through a cost-effective system. 
(b)United States contribution limitThe aggregate contributions of funds of the Federal Government provided to the Trust shall not exceed 25 percent of the total amount of funds contributed to the Trust from all sources. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000 for the period of fiscal years 2008 through 2012. 
3203.Technical assistance for specialty cropsSection 3205 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is amended by striking subsection (d) and inserting the following: 
 
(d)Annual reportNot later than 180 days after the date of enactment of the Food, Conservation, and Energy Act of 2008 and annually thereafter, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the period covered by the report, a description of each factor that affects the export of specialty crops, including each factor relating to any— 
(1)significant sanitary or phytosanitary issue; or 
(2)trade barrier. 
(e)Funding 
(1)Commodity Credit CorporationThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this section. 
(2)Funding AmountsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section— 
(A)$4,000,000 for fiscal year 2008; 
(B)$7,000,000 for fiscal year 2009; 
(C)$8,000,000 for fiscal year 2010; 
(D)$9,000,000 for fiscal year 2011; and 
(E)$9,000,000 for fiscal year 2012. . 
3204.Emerging markets and facility guarantee loan programSection 1542 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5622 note; Public Law 101–624) is amended— 
(1)in subsection (a), by striking 2007 and inserting 2012; 
(2)in subsection (b)— 
(A)in the first sentence, by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; 
(B)by striking A portion and inserting the following: 
 
(1)In generalA portion ; 
(C)in the second sentence, by striking The Commodity Credit Corporation and inserting the following: 
 
(2)PriorityThe Commodity Credit Corporation ; and 
(D)by adding at the end the following: 
 
(3)Construction waiverThe Secretary may waive any applicable requirements relating to the use of United States goods in the construction of a proposed facility, if the Secretary determines that— 
(A)goods from the United States are not available; or 
(B)the use of goods from the United States is not practicable. 
(4)Term of guaranteeA facility payment guarantee under this subsection shall be for a term that is not more than the lesser of— 
(A)the term of the depreciation schedule of the facility assisted; or 
(B)20 years. ; and 
(3)in subsection (d)(1)(A)(i) by striking 2007 and inserting 2012. 
3205.Consultative Group to Eliminate the Use of Child Labor and Forced Labor in Imported Agricultural Products 
(a)DefinitionsIn this section: 
(1)Child laborThe term child labor means the worst forms of child labor as defined in International Labor Convention 182, the Convention Concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labor, done at Geneva on June 17, 1999. 
(2)Consultative GroupThe term Consultative Group means the Consultative Group to Eliminate the Use of Child Labor and Forced Labor in Imported Agricultural Products established under subsection (b). 
(3)Forced laborThe term forced labor means all work or service— 
(A)that is exacted from any individual under menace of any penalty for nonperformance of the work or service, and for which— 
(i)the work or service is not offered voluntarily; or 
(ii)the work or service is performed as a result of coercion, debt bondage, or involuntary servitude (as those terms are defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)); and 
(B)by 1 or more individuals who, at the time of performing the work or service, were being subjected to a severe form of trafficking in persons (as that term is defined in that section). 
(b)EstablishmentThere is established a group to be known as the Consultative Group to Eliminate the Use of Child Labor and Forced Labor in Imported Agricultural Products to develop recommendations relating to guidelines to reduce the likelihood that agricultural products or commodities imported into the United States are produced with the use of forced labor and child labor. 
(c)Duties 
(1)In generalNot later than 2 years after the date of enactment of this Act and in accordance with section 105(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)), as applicable to the importation of agricultural products made with the use of child labor or forced labor, the Consultative Group shall develop, and submit to the Secretary, recommendations relating to a standard set of practices for independent, third-party monitoring and verification for the production, processing, and distribution of agricultural products or commodities to reduce the likelihood that agricultural products or commodities imported into the United States are produced with the use of forced labor or child labor. 
(2)Guidelines 
(A)In generalNot later than 1 year after the date on which the Secretary receives recommendations under paragraph (1), the Secretary shall release guidelines for a voluntary initiative to enable entities to address issues raised by the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.). 
(B)RequirementsGuidelines released under subparagraph (A) shall be published in the Federal Register and made available for public comment for a period of 90 days. 
(d)MembershipThe Consultative Group shall be composed of not more than 13 individuals, of whom— 
(1)2 members shall represent the Department of Agriculture, as determined by the Secretary; 
(2)1 member shall be the Deputy Under Secretary for International Affairs of the Department of Labor; 
(3)1 member shall represent the Department of State, as determined by the Secretary of State; 
(4)3 members shall represent private agriculture-related enterprises, which may include retailers, food processors, importers, and producers, of whom at least 1 member shall be an importer, food processor, or retailer who utilizes independent, third-party supply chain monitoring for forced labor or child labor; 
(5)2 members shall represent institutions of higher education and research institutions, as determined appropriate by the Bureau of International Labor Affairs of the Department of Labor; 
(6)1 member shall represent an organization that provides independent, third-party certification services for labor standards for producers or importers of agricultural commodities or products; and 
(7)3 members shall represent organizations described in section 501(c)(3) of the Internal Revenue Code of 1986 that have expertise on the issues of international child labor and do not possess a conflict of interest associated with establishment of the guidelines issued under subsection (c)(2), as determined by the Bureau of International Labor Affairs of the Department of Labor, including representatives from consumer organizations and trade unions, if appropriate. 
(e)ChairpersonA representative of the Department of Agriculture appointed under subsection (d)(1), as determined by the Secretary, shall serve as the chairperson of the Consultative Group. 
(f)RequirementsNot less than 4 times per year, the Consultative Group shall meet at the call of the Chairperson, after reasonable notice to all members, to develop recommendations described in subsection (c)(1). 
(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Consultative Group. 
(h)Annual reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter through December 31, 2012, the Secretary shall submit to the Committees on Agriculture and Foreign Affairs of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the activities and recommendations of the Consultative Group. 
(i)Termination of authorityThe Consultative Group shall terminate on December 31, 2012. 
3206.Local and regional food aid procurement projects 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Agency for International Development. 
(2)Appropriate committee of CongressThe term appropriate committee of Congress means— 
(A)the Committee on Agriculture, Nutrition, and Forestry of the Senate; 
(B)the Committee on Agriculture of the House of Representatives; and 
(C)the Committee on Foreign Affairs of the House of Representatives. 
(3)Eligible commodityThe term eligible commodity means an agricultural commodity (or the product of an agricultural commodity) that— 
(A)is produced in, and procured from, a developing country; and 
(B)at a minimum, meets each nutritional, quality, and labeling standard of the country that receives the agricultural commodity, as determined by the Secretary. 
(4)Eligible organizationThe term eligible organization means an organization that is— 
(A)described in section 202(d) of the Food for Peace Act (7 U.S.C. 1722(d)); and 
(B)with respect to nongovernmental organizations, subject to regulations promulgated or guidelines issued to carry out this section, including United States audit requirements that are applicable to nongovernmental organizations. 
(b)Study; Field-based projects 
(1)Study 
(A)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall initiate a study of prior local and regional procurements for food aid programs conducted by— 
(i)other donor countries; 
(ii)private voluntary organizations; and 
(iii)the World Food Program of the United Nations. 
(B)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report containing the results of the study conducted under subparagraph (A). 
(2)Field-based projects 
(A)In generalIn accordance with subparagraph (B), the Secretary shall provide grants to, or enter into cooperative agreements with, eligible organizations to carry out field-based projects that consist of local or regional procurements of eligible commodities to respond to food crises and disasters in accordance with this section. 
(B)Consultation with AdministratorIn carrying out the development and implementation of field-based projects under subparagraph (A), the Secretary shall consult with the Administrator. 
(c)Procurement 
(1)In generalAny eligible commodity that is procured for a field-based project carried out under subsection (b)(2) shall be procured through any approach or methodology that the Secretary considers to be an effective approach or methodology to provide adequate information regarding the manner by which to expedite, to the maximum extent practicable, the provision of food aid to affected populations without significantly increasing commodity costs for low-income consumers who procure commodities sourced from the same markets at which the eligible commodity is procured. 
(2)Requirements 
(A)Impact on local farmers and countriesThe Secretary shall ensure that the local or regional procurement of any eligible commodity under this section will not have a disruptive impact on farmers located in, or the economy of— 
(i)the recipient country of the eligible commodity; or 
(ii)any country in the region in which the eligible commodity may be procured. 
(B)TransshipmentThe Secretary shall, in accordance with such terms and conditions as the Secretary considers to be appropriate, require from each eligible organization commitments designed to prevent or restrict— 
(i)the resale or transshipment of any eligible commodity procured under this section to any country other than the recipient country; and 
(ii)the use of the eligible commodity for any purpose other than food aid. 
(C)World prices 
(i)In generalIn carrying out this section, the Secretary shall take any precaution that the Secretary considers to be reasonable to ensure that the procurement of eligible commodities will not unduly disrupt— 
(I)world prices for agricultural commodities; or 
(II)normal patterns of commercial trade with foreign countries. 
(ii)Procurement priceThe procurement of any eligible commodity shall be made at a reasonable market price with respect to the economy of the country in which the eligible commodity is procured, as determined by the Secretary. 
(d)Regulations; guidelines 
(1)In generalIn accordance with paragraph (2), not later than 180 days after the date of completion of the study under subsection (b)(1), the Secretary shall promulgate regulations or issue guidelines to carry out field-based projects under this section. 
(2)Requirements 
(A)Use of studyIn promulgating regulations or issuing guidelines under paragraph (1), the Secretary shall take into consideration the results of the study described in subsection (b)(1). 
(B)Public review and commentIn promulgating regulations or issuing guidelines under paragraph (1), the Secretary shall provide an opportunity for public review and comment. 
(3)AvailabilityThe Secretary shall not approve the procurement of any eligible commodity under this section until the date on which the Secretary promulgates regulations or issues guidelines under paragraph (1). 
(e)Field-based project grants or cooperative agreements 
(1)In generalThe Secretary shall award grants to, or enter into cooperative agreements with, eligible organizations to carry out field-based projects. 
(2)Requirements of eligible organizations 
(A)Application 
(i)In generalTo be eligible to receive a grant from, or enter into a cooperative agreement with, the Secretary under this subsection, an eligible organization shall submit to the Secretary an application by such date, in such manner, and containing such information as the Secretary may require. 
(ii)Other applicable requirementsAny other applicable requirement relating to the submission of proposals for consideration shall apply to the submission of an application required under clause (i), as determined by the Secretary. 
(B)Completion requirementTo be eligible to receive a grant from, or enter into a cooperative agreement with, the Secretary under this subsection, an eligible organization shall agree— 
(i)to collect by September 30, 2011, data containing the information required under subsection (f)(1)(B) relating to the field-based project funded through the grant; and 
(ii)to provide to the Secretary the data collected under clause (i). 
(3)Requirements of Secretary 
(A)Project diversity 
(i)In generalSubject to clause (ii) and subparagraph (B), in selecting proposals for field-based projects to fund under this section, the Secretary shall select a diversity of projects, including projects located in— 
(I)food surplus regions; 
(II)food deficit regions (that are carried out using regional procurement methods); and 
(III)multiple geographical regions. 
(ii)PriorityIn selecting proposals for field-based projects under clause (i), the Secretary shall ensure that the majority of selected proposals are for field-based projects that— 
(I)are located in Africa; and 
(II)procure eligible commodities that are produced in Africa. 
(B)Development assistanceA portion of the funds provided under this subsection shall be made available for field-based projects that provide development assistance for a period of not less than 1 year. 
(4)AvailabilityThe Secretary shall not award a grant to any eligible organization under paragraph (1) until the date on which the Secretary promulgates regulations or issues guidelines under subsection (d)(1). 
(f)Independent evaluations; report 
(1)Independent evaluations 
(A)In generalNot later than November 1, 2011, the Secretary shall ensure that an independent third party conducts an independent evaluation of all field-based projects that— 
(i)addresses each factor described in subparagraph (B); and 
(ii)is conducted in accordance with this section. 
(B)Required factorsThe Secretary shall require the independent third party to develop— 
(i)with respect to each relevant market in which an eligible commodity was procured under this section, a description of— 
(I)the prevailing and historic supply, demand, and price movements of the market (including the extent of competition for procurement bids); 
(II)the impact of the procurement of the eligible commodity on producer and consumer prices in the market; 
(III)each government market interference or other activity of the donor country that might have significantly affected the supply or demand of the eligible commodity in the area at which the local or regional procurement occurred; 
(IV)the quantities and types of eligible commodities procured in the market; 
(V)the time frame for procurement of each eligible commodity; and 
(VI)the total cost of the procurement of each eligible commodity (including storage, handling, transportation, and administrative costs); 
(ii)an assessment regarding— 
(I)whether the requirements of this section have been met; 
(II)the impact of different methodologies and approaches on— 
(aa)local and regional agricultural producers (including large and small agricultural producers); 
(bb)markets; 
(cc)low-income consumers; and 
(dd)program recipients; and 
(III)the length of the period beginning on the date on which the Secretary initiated the procurement process and ending on the date of delivery of eligible commodities; 
(iii)a comparison of different methodologies used to carry out this section, with respect to— 
(I)the benefits to local agriculture; 
(II)the impact on markets and consumers; 
(III)the period of time required for procurement and delivery; 
(IV)quality and safety assurances; and 
(V)implementation costs; and 
(iv)to the extent adequate information is available (including the results of the report required under subsection (b)(1)(B)), a comparison of the different methodologies used by other donor countries to make local and regional procurements. 
(C)Independent third party access to records and reportsThe Secretary shall provide to the independent third party access to each record and report that the independent third party determines to be necessary to complete the independent evaluation. 
(D)Public access to records and reportsNot later than 180 days after the date described in paragraph (2), the Secretary shall provide public access to each record and report described in subparagraph (C). 
(2)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report that contains the analysis and findings of the independent evaluation conducted under paragraph (1)(A). 
(g)Funding 
(1)Commodity Credit CorporationThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this section. 
(2)Funding AmountsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section— 
(A)$5,000,000 for fiscal year 2009; 
(B)$25,000,000 for fiscal year 2010; 
(C)$25,000,000 for fiscal year 2011; and 
(D)$5,000,000 for fiscal year 2012. 
DSoftwood lumber 
3301.Softwood lumber 
(a)In generalThe Tariff Act of 1930 (19 U.S.C. 1202 et seq.) is amended by adding at the end the following new title: 
 
VIIISoftwood lumber 
801.Short title; table of contents 
(a)Short titleThis title may be cited as the Softwood Lumber Act of 2008. 
(b)Table of contentsThe table of contents for this title is as follows: 
 
TITLE VIII—Softwood lumber 
Sec. 801. Short title; table of contents. 
Sec. 802. Definitions. 
Sec. 803. Establishment of softwood lumber importer declaration program. 
Sec. 804. Scope of softwood lumber importer declaration program. 
Sec. 805. Export charge determination and publication. 
Sec. 806. Reconciliation. 
Sec. 807. Verification. 
Sec. 808. Penalties. 
Sec. 809. Reports.  
802.DefinitionsIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives. 
(2)Country of exportThe term country of export means the country (including any political subdivision of the country) from which softwood lumber or a softwood lumber product is exported before entering the United States. 
(3)Customs laws of the United StatesThe term customs laws of the United States means any law or regulation enforced or administered by U.S. Customs and Border Protection. 
(4)Export chargesThe term export charges means any tax, charge, or other fee collected by the country from which softwood lumber or a softwood lumber product, described in section 804(a), is exported pursuant to an international agreement entered into by that country and the United States. 
(5)Export price 
(A)In generalThe term export price means one of the following: 
(i)In the case of softwood lumber or a softwood lumber product that has undergone only primary processing, the value that would be determined F.O.B. at the facility where the product underwent the last primary processing before export. 
(ii)
(I)In the case of softwood lumber or a softwood lumber product described in subclause (II), the value that would be determined F.O.B. at the facility where the lumber or product underwent the last primary processing. 
(II)Softwood lumber or a softwood lumber product described in this subclause is lumber or a product that underwent the last remanufacturing before export by a manufacturer who— 
(aa)does not hold tenure rights provided by the country of export; 
(bb)did not acquire standing timber directly from the country of export; and 
(cc)is not related to the person who holds tenure rights or acquired standing timber directly from the country of export. 
(iii)
(I)In the case of softwood lumber or a softwood lumber product described in subclause (II), the value that would be determined F.O.B. at the facility where the product underwent the last processing before export. 
(II)Softwood lumber or a softwood lumber product described in this subclause is lumber or a product that undergoes the last remanufacturing before export by a manufacturer who— 
(aa)holds tenure rights provided by the country of export; 
(bb)acquired standing timber directly from the country of export; or 
(cc)is related to a person who holds tenure rights or acquired standing timber directly from the country of export. 
(B)Related personsFor purposes of this paragraph, a person is related to another person if— 
(i)the person bears a relationship to such other person described in section 152(a) of the Internal Revenue Code of 1986; 
(ii)the person bears a relationship to such other person described in section 267(b) of such Code, except that 5 percent shall be substituted for 50 percent each place it appears; 
(iii)the person and such other person are part of a controlled group of corporations, as that term is defined in section 1563(a) of such Code, except that 5 percent shall be substituted for 80 percent each place it appears; 
(iv)the person is an officer or director of such other person; or 
(v)the person is the employer of such other person. 
(C)Tenure rightsFor purposes of this paragraph, the term tenure rights means rights to harvest timber from public land granted by the country of export. 
(D)Export price where F.O.B. value cannot be determined 
(i)In generalIn the case of softwood lumber or a softwood lumber product described in clause (i), (ii), or (iii) of subparagraph (A) for which an F.O.B. value cannot be determined, the export price shall be the market price for the identical lumber or product sold in an arm’s-length transaction in the country of export at approximately the same time as the exported lumber or product. The market price shall be determined in the following order of preference: 
(I)The market price for the lumber or a product sold at substantially the same level of trade as the exported lumber or product but in different quantities. 
(II)The market price for the lumber or a product sold at a different level of trade than the exported lumber or product but in similar quantities. 
(III)The market price for the lumber or a product sold at a different level of trade than the exported lumber or product and in different quantities. 
(ii)Level of tradeFor purposes of clause (i), level of trade shall be determined in the same manner as provided under section 351.412(c) of title 19, Code of Federal Regulations (as in effect on January 1, 2008). 
(6)F.O.BThe term F.O.B. means a value consisting of all charges payable by a purchaser, including those charges incurred in the placement of merchandise on board of a conveyance for shipment, but does not include the actual shipping charges or any applicable export charges. 
(7)HTSThe term HTS means the Harmonized Tariff Schedule of the United States (19 U.S.C. 1202) (as in effect on January 1, 2008). 
(8)PersonThe term person includes any individual, partnership, corporation, association, organization, business trust, government entity, or other entity subject to the jurisdiction of the United States. 
(9)United StatesThe term United States means the customs territory of the United States, as defined in General Note 2 of the HTS. 
803.Establishment of softwood lumber importer declaration program 
(a)Establishment of program 
(1)In generalThe President shall establish and maintain an importer declaration program with respect to the importation of softwood lumber and softwood lumber products described in section 804(a). The importer declaration program shall require importers of softwood lumber and softwood lumber products described in section 804(a) to provide the information required under subsection (b) and declare the information required by subsection (c), and require that such information accompany the entry summary documentation. 
(2)Electronic recordThe President shall establish an electronic record that includes the importer information required under subsection (b) and the declarations required under subsection (c). 
(b)Required informationThe President shall require the following information to be submitted by any person seeking to import softwood lumber or softwood lumber products described in section 804(a): 
(1)The export price for each shipment of softwood lumber or softwood lumber products. 
(2)The estimated export charge, if any, applicable to each shipment of softwood lumber or softwood lumber products as calculated by applying the percentage determined and published by the Under Secretary for International Trade of the Department of Commerce pursuant to section 805 to the export price provided in subsection (b)(1). 
(c)Importer declarationsPursuant to procedures prescribed by the President, any person seeking to import softwood lumber or softwood lumber products described in section 804(a) shall declare that— 
(1)the person has made appropriate inquiry, including seeking appropriate documentation from the exporter and consulting the determinations published by the Under Secretary for International Trade of the Department of Commerce pursuant to section 805(b); and 
(2)to the best of the person’s knowledge and belief— 
(A)the export price provided pursuant to subsection (b)(1) is determined in accordance with the definition provided in section 802(5); 
(B)the export price provided pursuant to subsection (b)(1) is consistent with the export price provided on the export permit, if any, granted by the country of export; and 
(C)the exporter has paid, or committed to pay, all export charges due— 
(i)in accordance with the volume, export price, and export charge rate or rates, if any, as calculated under an international agreement entered into by the country of export and the United States; and 
(ii)consistent with the export charge determinations published by the Under Secretary for International Trade pursuant to section 805(b). 
804.Scope of softwood lumber importer declaration program 
(a)Products included in programThe following products shall be subject to the importer declaration program established under section 803: 
(1)In generalAll softwood lumber and softwood lumber products classified under subheading 4407.10.00, 4409.10.10, 4409.10.20, or 4409.10.90 of the HTS, including the following softwood lumber, flooring, and siding: 
(A)Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded, or finger-jointed, of a thickness exceeding 6 millimeters. 
(B)Coniferous wood siding (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rabbeted, chamfered, v-jointed, beaded, molded, rounded, or the like) along any of its edges or faces, whether or not planed, sanded, or finger-jointed. 
(C)Other coniferous wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rabbeted, chamfered, v-jointed, beaded, molded, rounded, or the like) along any of its edges or faces (other than wood moldings and wood dowel rods) whether or not planed, sanded, or finger-jointed. 
(D)Coniferous wood flooring (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rabbeted, chamfered, v-jointed, beaded, molded, rounded, or the like) along any of its edges or faces, whether or not planed, sanded, or finger-jointed. 
(E)Coniferous drilled and notched lumber and angle cut lumber. 
(2)Products continually shapedAny product classified under subheading 4409.10.05 of the HTS that is continually shaped along its end or side edges. 
(3)Other lumber productsExcept as otherwise provided in subsection (b) or (c), softwood lumber products that are stringers, radius-cut box-spring frame components, fence pickets, truss components, pallet components, and door and window frame parts classified under subheading 4418.90.46.95, 4421.90.70.40, or 4421.90.97.40 of the HTS. 
(b)Products excluded from programThe following products shall be excluded from the importer declaration program established under section 803: 
(1)Trusses and truss kits, properly classified under subheading 4418.90 of the HTS. 
(2)I-joist beams. 
(3)Assembled box-spring frames. 
(4)Pallets and pallet kits, properly classified under subheading 4415.20 of HTS. 
(5)Garage doors. 
(6)Edge-glued wood, properly classified under subheading 4421.90.97.40 of the HTS. 
(7)Complete door frames. 
(8)Complete window frames. 
(9)Furniture. 
(10)Articles brought into the United States temporarily and for which an exemption from duty is claimed under subchapter XIII of chapter 98 of the HTS. 
(11)Household and personal effects. 
(c)Exceptions for certain productsThe following softwood lumber products shall not be subject to the importer declaration program established under section 803: 
(1)StringersStringers (pallet components used for runners), if the stringers— 
(A)have at least 2 notches on the side, positioned at equal distance from the center, to properly accommodate forklift blades; and 
(B)are properly classified under subheading 4421.90.97.40 of the HTS. 
(2)Box-spring frame kits 
(A)In generalBox-spring frame kits, if— 
(i)the kits contain— 
(I)2 wooden side rails; 
(II)2 wooden end (or top) rails; and 
(III)varying numbers of wooden slats; and 
(ii)the side rails and the end rails are radius-cut at both ends. 
(B)PackagingAny kit described in subparagraph (A) shall be individually packaged, and contain the exact number of wooden components needed to make the box-spring frame described on the entry documents, with no further processing required. None of the components contained in the package may exceed 1 inch in actual thickness or 83 inches in length. 
(3)Radius-cut box-spring frame componentsRadius-cut box-spring frame components, not exceeding 1 inch in actual thickness or 83 inches in length, ready for assembly without further processing, if radius cuts are present on both ends of the boards and are substantial cuts so as to completely round 1 corner. 
(4)Fence picketsFence pickets requiring no further processing and properly classified under subheading 4421.90.70 of the HTS, 1 inch or less in actual thickness, up to 8 inches wide, and 6 feet or less in length, and having finials or decorative cuttings that clearly identify them as fence pickets. In the case of dog-eared fence pickets, the corners of the boards shall be cut off so as to remove pieces of wood in the shape of isosceles right angle triangles with sides measuring 3/4 of an inch or more. 
(5)United States-origin lumberLumber originating in the United States that is exported to another country for minor processing and imported into the United States if— 
(A)the processing occurring in another country is limited to kiln drying, planing to create smooth-to-size board, and sanding; and 
(B)the importer establishes to the satisfaction of U.S. Customs and Border Protection upon entry that the lumber originated in the United States. 
(6)Softwood lumberAny softwood lumber or softwood lumber product that originated in the United States, if the importer, exporter, foreign processor, or original United States producer establishes to the satisfaction of U.S. Customs and Border Protection upon entry that the softwood lumber entered and documented as originating in the United States was first produced in the United States. 
(7)Home packages or kits 
(A)In generalSoftwood lumber or softwood lumber products contained in a single family home package or kit, regardless of the classification under the HTS, if the importer declares that the following requirements have been met: 
(i)The package or kit constitutes a full package of the number of wooden pieces specified in the plan, design, or blueprint necessary to produce a home of at least 700 square feet produced to a specified plan, design, or blueprint. 
(ii)The package or kit contains— 
(I)all necessary internal and external doors and windows, nails, screws, glue, subfloor, sheathing, beams, posts, and connectors; and 
(II)if included in the purchase contract, the decking, trim, drywall, and roof shingles specified in the plan, design, or blueprint. 
(iii)Prior to importation, the package or kit is sold to a United States retailer that sells complete home packages or kits pursuant to a valid purchase contract referencing the particular home design, plan, or blueprint, and the contract is signed by a customer not affiliated with the importer. 
(iv)Softwood lumber products entered as part of the package or kit, whether in a single entry or multiple entries on multiple days, are to be used solely for the construction of the single family home specified by the home design, plan, or blueprint matching the U.S. Customs and Border Protection import entry. 
(B)Additional documentation required for home packages and kitsIn the case of each entry of products described in clauses (i) through (iv) of subparagraph (A) the following documentation shall be retained by the importer and made available to U.S. Customs and Border Protection upon request: 
(i)A copy of the appropriate home design, plan, or blueprint matching the customs entry in the United States. 
(ii)A purchase contract from a retailer of home kits or packages signed by a customer not affiliated with the importer. 
(iii)A listing of all parts in the package or kit being entered into the United States that conforms to the home design, plan, or blueprint for which such parts are being imported. 
(iv)If a single contract involves multiple entries, an identification of all the items required to be listed under clause (iii) that are included in each individual shipment. 
(d)Products coveredFor purposes of determining if a product is covered by the importer declaration program, the President shall be guided by the article descriptions provided in this section. 
805.Export charge determination and publication 
(a)DeterminationThe Under Secretary for International Trade of the Department of Commerce shall determine, on a monthly basis, any export charges (expressed as a percentage of export price) to be collected by a country of export from exporters of softwood lumber or softwood lumber products described in section 804(a) in order to ensure compliance with any international agreement entered into by that country and the United States. 
(b)PublicationThe Under Secretary for International Trade shall immediately publish any determination made under subsection (a) on the website of the International Trade Administration of the Department of Commerce, and in any other manner the Under Secretary considers appropriate. 
806.ReconciliationThe Secretary of the Treasury shall conduct reconciliations to ensure the proper implementation and operation of international agreements entered into between a country of export of softwood lumber or softwood lumber products described in section 804(a) and the United States. The Secretary of Treasury shall reconcile the following: 
(1)The export price declared by a United States importer pursuant to section 803(b)(1) with the export price reported to the United States by the country of export, if any. 
(2)The export price declared by a United States importer pursuant to section 803(b)(1) with the revised export price reported to the United States by the country of export, if any. 
807.Verification 
(a)In generalThe Secretary of Treasury shall periodically verify the declarations made by a United States importer pursuant to section 803(c), including by determining whether— 
(1)the export price declared by a United States importer pursuant to section 803(b)(1) is the same as the export price provided on the export permit, if any, issued by the country of export; and 
(2)the estimated export charge declared by a United States importer pursuant to section 803(b)(2) is consistent with the determination published by the Under Secretary for International Trade pursuant to section 805(b). 
(b)Examination of books and records 
(1)In generalAny record relating to the importer declaration program required under section 803 shall be treated as a record required to be maintained and produced under title V of this Act. 
(2)Examination of recordsThe Secretary of the Treasury is authorized to take such action, and examine such records, under section 509 of this Act, as the Secretary determines necessary to verify the declarations made pursuant to section 803(c) are true and accurate. 
808.Penalties 
(a)In generalIt shall be unlawful for any person to import into the United States softwood lumber or softwood lumber products in knowing violation of this title. 
(b)Civil penaltiesAny person who commits an unlawful act as set forth in subsection (a) shall be liable for a civil penalty not to exceed $10,000 for each knowing violation. 
(c)Other penaltiesIn addition to the penalties provided for in subsection (b), any violation of this title that violates any other customs law of the United States shall be subject to any applicable civil and criminal penalty, including seizure and forfeiture, that may be imposed under such custom law or title 18, United States Code, with respect to the importation of softwood lumber and softwood lumber products described in section 804(a). 
(d)Factors To consider in assessing penaltiesIn determining the amount of civil penalties to be assessed under this section, consideration shall be given to any history of prior violations of this title by the person, the ability of the person to pay the penalty, the seriousness of the violation, and such other matters as fairness may require. 
(e)NoticeNo penalty may be assessed under this section against a person for violating a provision of this title unless the person is given notice and opportunity to make statements, both oral and written, with respect to such violation. 
(f)ExceptionNotwithstanding any other provision of this title, and without limitation, an importer shall not be found to have violated subsection 803(c) if— 
(1)the importer made an appropriate inquiry in accordance with section 803(c)(1) with respect to the declaration; 
(2)the importer produces records maintained pursuant to section 807(b) that substantiate the declaration; and 
(3)there is not substantial evidence indicating that the importer knew that the fact to which the importer made the declaration was false. 
809.Reports 
(a)Semiannual reportsNot later than 180 days after the effective date of this title, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report— 
(1)describing the reconciliations conducted under section 806, and the verifications conducted under section 807; 
(2)identifying the manner in which the United States importers subject to reconciliations conducted under section 806 and verifications conducted under section 807 were chosen; 
(3)identifying any penalties imposed under section 808; 
(4)identifying any patterns of noncompliance with this title; and 
(5)identifying any problems or obstacles encountered in the implementation and enforcement of this title. 
(b)Subsidies reportsNot later than 180 days after the date of the enactment of this title, and every 180 days thereafter, the Secretary of Commerce shall provide to the appropriate congressional committees a report on any subsidies on softwood lumber or softwood lumber products, including stumpage subsidies, provided by countries of export. 
(c)GAO reportsThe Comptroller General of the United States shall submit the following reports to the appropriate congressional committees: 
(1)Not later than 18 months after the date of the enactment of this title, a report on the effectiveness of the reconciliations conducted under section 806, and verifications conducted under section 807. 
(2)Not later than 12 months after the date of the enactment of this title, a report on whether countries that export softwood lumber or softwood lumber products to the United States are complying with any international agreements entered into by those countries and the United States. . 
(b)Effective dateThe amendments made by this section shall take effect on the date that is 60 days after the date of the enactment of this Act. . 
 
